
	
		II
		109th CONGRESS
		2d Session
		S. 3684
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2006
			Mr. Allen (for himself,
			 Mr. Bingaman, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To study and promote the use of energy efficient computer
		  servers in the United States.
	
	
		1.StudyNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Environmental Protection
			 Agency, through the Energy Star program, shall transmit to the Congress the
			 results of a study analyzing the rapid growth and energy consumption of
			 computer data centers by the Federal Government and private enterprise. The
			 study shall include—
			(1)an overview of
			 the growth trends associated with data centers and the utilization of servers
			 in the Federal Government and private sector;
			(2)analysis of the
			 industry migration to the use of energy efficient microchips and servers
			 designed to provide energy efficient computing and reduce the costs associated
			 with constructing, operating, and maintaining large and medium scale data
			 centers;
			(3)analysis of the
			 potential cost savings to the Federal Government, large institutional data
			 center operators, private enterprise, and consumers available through the
			 adoption of energy efficient data centers and servers;
			(4)analysis of the
			 potential cost savings and benefits to the energy supply chain through the
			 adoption of energy efficient data centers and servers, including reduced
			 demand, enhanced capacity, and reduced strain on existing grid infrastructure,
			 and consideration of secondary benefits, including potential impact of related
			 advantages associated with substantial domestic energy savings;
			(5)analysis of the
			 potential impacts of energy efficiency on product performance, including
			 computing functionality, reliability, speed, and features, and overall
			 cost;
			(6)analysis of the
			 potential cost savings and benefits to the energy supply chain through the use
			 of stationary fuel cells for backup power and distributed generation;
			(7)an overview of
			 current government incentives offered for energy efficient products and
			 services and consideration of similar incentives to encourage the adoption of
			 energy efficient data centers and servers;
			(8)recommendations
			 regarding potential incentives and voluntary programs that could be used to
			 advance the adoption of energy efficient data centers and computing; and
			(9)a meaningful
			 opportunity for interested stakeholders, including affected industry
			 stakeholders and energy efficiency advocates, to provide comments, data, and
			 other information on the scope, contents, and conclusions of the study.
			2.Sense of
			 CongressIt is the sense of
			 Congress that it is in the best interest of the United States for purchasers of
			 computer servers to give high priority to energy efficiency as a factor in
			 determining best value and performance for purchases of computer
			 servers.
		
